Exhibit 10.16
AMENDMENTS TO
EMPLOYMENT AGREEMENT
     WHEREAS, an Employment Agreement, dated as of May 19, 1995 (the
“Agreement”), was entered into by and between The Scotts Company, an Ohio
corporation, and James Hagedorn (the “Employee”);
     WHEREAS, The Scotts Company was merged with and into The Scotts Company
LLC, an Ohio limited liability company (the “Company”), a wholly-owned
subsidiary of The Scotts Miracle-Gro Company (the “Corporation”);
     WHEREAS, effective as of October 1, 2008, the Company, the Corporation and
Employee (collectively the “parties”) desire to amend the Agreement, to bring it
into compliance with Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”).
     NOW, THEREFORE, the parties agree as follows:

  1.   Section 7(f) is amended by adding the following at the end thereof:      
  Notwithstanding the foregoing, for purposes of this Agreement, a termination
of employment occurs when Employee and the Company reasonably anticipate that
(i) no further services will be performed by Employee after a certain date, or
(ii) the level of bona fide services which Employee is expected to perform for
the Company, the Corporation and their affiliates, as an employee or otherwise,
as of a certain date is expected to permanently decrease to a level equal to
twenty (20) percent or less of the average level of services performed by
Employee during the immediately preceding thirty-six (36) month period (or
Employee’s entire period of service if less than thirty-six (36) months).
Whether there has been a termination of employment will be determined by the
Board of Directors of the Corporation taking into account all of the facts and
circumstances at the time of the termination of employment in accordance with
the guidelines described in Treas. Regs. Section 1.409-1(h).     2.   Section 8
is amended by adding the following new subsection (d) at the end thereof:

  (d)   Notwithstanding anything in this Agreement to the contrary, if Employee
is a “specified employee” of the Corporation (within the meaning of Section 409A
and as determined under the Corporation’s policy for determining specified
employees) on the Date of Termination, the payment due under Section 8(c)(3)
that is required to be delayed under Section 409A shall be delayed for six
(6) months following the Date of Termination, and the accumulated postponed
amounts paid in a lump sum Payment within five (5) days after the end of such
six (6) month period. If Employee dies during the postponement period prior to
the payment of such amounts, the amounts postponed on account of Section 409A
shall be

 



--------------------------------------------------------------------------------



 



      paid to Employee’s Beneficiary within sixty (60) days after the date of
Employee’s death.

  3.   The following new Section 17 is added in sequence.

  17.   Section 409A. This Agreement is intended to be fully compliant with the
requirements of Section 409A, the final regulations promulgated thereunder,
taking into account any and all transition rules and relief promulgated by the
Internal Revenue Service or the U.S. Department of Treasury regarding compliance
therewith, and, to the maximum extent permitted by law, shall be administered,
operated and construed consistent with this intent. For purposes of the
limitations on nonqualified deferred compensation under Section 409A, each
payment of compensation under the Agreement shall be treated as a separate
payment of compensation for purposes of applying the Section 409A deferral
election rules and the exclusion from Section 409A for certain short-term
deferral amounts. Any amounts payable solely on account of an involuntary
separation from service within the meaning of Section 409A shall be excludible
from the requirements of Section 409A, either as involuntary separation pay or
as short-term deferral amounts (e.g., amounts payable under the schedule prior
to March 15 of the calendar year following the calendar year of involuntary
separation) to the maximum possible extent. Further, any reimbursements or
in-kind benefits provided under the Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in the Agreement, (ii) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

2 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment Agreement
effective as of October 1, 2008, except to the extent an earlier or later date
is required to comply with Section 409A or other applicable law. The parties
have executed this document on separate signature pages intentionally.

            THE SCOTTS MIRACLE-GRO COMPANY
THE SCOTTS COMPANY LLC
    December 22, 2008  By:   /s/ Denise Stump         Denise Stump, Executive
Vice President        Global Human Resources          December 30, 2008   By:  
/s/ Vincent C. Brockman         Vincent C. Brockman, Executive Vice President   
    General Counsel      December 22, 2008  EMPLOYEE
      /s/ James Hagedorn       James Hagedorn           

3 